Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 05/01/2020 disclaiming the terminal portion of any patent
granted on this application which would extend beyond the expiration date of U.S. application
16577823 and U.S. Patent Nos. 10424885, 10424884, 9583902, 9614335, 10424886 has been reviewed
and is accepted. The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see pages 7-8, filed in the Remarks dated 11/23/2020, with respect to the Make/Rescind statement under 37 CFR 1.55/1.78 as it relates to the Response to the 102 Rejection of claims 40, 41 and 44 (Ewing); Response to the Section 103 Rejection of claims 42 and 43 (Ewing and Barna); and the Response to the Double-Patenting Rejections have been fully considered and are persuasive.  The 102 Rejection, 103 Rejection and Double-Patenting rejections in view of Ewing have been withdrawn. 


Allowable Subject Matter
Claims 33-51 are allowed.
The prior art of record does not teach or suggest the combination of elements including
(Claim 33) An outlet connector bank, comprising: a unitary body including: a base surface; and at least one sidewall extending upwardly from the base surface; a plurality of outlet cores each including at least three aligned apertures and each extending upwardly from the base surface, there being an unobstructed space between at least two adjacent outlet cores; a plurality of electrical terminals each positioned in a corresponding one of the three aligned apertures; and an end cap inserted into, and surrounding the electrical terminals of, at least one of the plurality of outlet cores.
(Claim 40) An outlet module, comprising: a printed circuit board including one or more input power connections and a plurality of output power connections coupled with at least one of the one or more input power connections; a plurality of outlet cores mounted to the printed circuit board with an unobstructed space between at least two adjacent outlet cores; wherein each outlet core includes at least three aligned electrical terminals each coupled with a corresponding one of the plurality of output power connections; and an end cap engaged with and surrounding the electrical terminals of at least one of the plurality of outlet cores.
(Claim 45) A power distribution unit, comprising: a housing having a front face; a power input coupled with the housing and connectable to an external power source; and multiple outlet connector banks each located at least partially within the housing and including: a unitary body comprising: a base surface; and at least one sidewall extending upwardly from the base surface; a plurality of outlet cores each including at least three aligned apertures and each extending upwardly from the base surface, there being an unobstructed space between at least two adjacent outlet cores; a plurality of electrical terminals each positioned in a corresponding one of the three aligned apertures; and an end cap inserted into, and surrounding the electrical terminals of, at least one of the plurality of outlet cores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/24/2021